Citation Nr: 0413457	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-20 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran completed a period of active service dated from 
October 1983 to June 1993.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

In its August 2002 rating decision, the RO also considered 
the veteran's entitlement to an increased evaluation for his 
service-connected right knee disability.  In his September 
2002 notice of disagreement, however, the veteran clarified 
that he was pursuing an appeal only with respect to his left 
knee claim.  He has not since indicated any intent to pursue 
an appeal with respect to his right knee.  Accordingly, that 
matter is not on appeal, and it will not be addressed any 
further herein.  38 C.F.R. §§ 20.200, 20.202, 20.204 (2003).

The Board recognizes that in the record below, the RO 
evaluated the pending claim in terms of whether entitlement 
to service connection for a left knee disorder was warranted 
as secondary to the veteran's service-connected right knee 
disability.  Because service connection for a left knee 
disorder was previously reviewed in a July 1998 rating 
decision, however, and in order to afford the veteran 
consideration of potential entitlement to service connection 
for his left knee disorder under all available avenues, the 
Board will recharacterize the claim herein in terms of 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
knee disability.  Insofar as the claim is reopened herein, no 
prejudice results to the veteran by reason of the Board's 
recharacterization of the issue.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board is remanding the merits of the reopened service 
connection claim to the RO via the Appeals Management Center 
in Washington, D.C., for the completion of additional action 
prior to review on appeal.  VA will notify the veteran if any 
further action is required on his part. 




FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for a left knee disorder in an unappealed July 
1998 decision.

2.  Evidence associated with the claims folder since the July 
1998 rating decision is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and presents a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence associated with the claims folder since the July 
1998 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a left knee disorder have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), as well as its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002), are generally applicable to the claim now on appeal.  

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but note that VA is not required to provide assistance 
to a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  These 
provisions also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Pelegrini v. Principi, 17 Vet. App. 
412 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for a left knee disorder, a 
determination entirely favorable to the appellant.  As such, 
the Board finds that no further action is required to comply 
with the VCAA and the implementing regulations regarding the 
application to reopen the claim.  The Board defers addressing 
the merits of the claim, however, pending further 
notification and development consistent with the VCAA, as set 
out in the REMAND following the decision herein.

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2003).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  38 C.F.R. § 3.310(a) (2003).  Under VA law, 
service connection claims may be granted on a secondary basis 
if sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be: (1) evidence of a current disability; (2) evidence 
of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

There has recently been a regulatory change regarding VA's 
definition of what constitutes "new and material evidence" 
to reopen a claim for entitlement to service connection.  
This change applies prospectively to all requests to reopen a 
claim that are made on or after August 29, 2001.  See Fed. 
Reg. 45,620-45,630 (Aug. 29, 2001) [now codified at 38 C.F.R. 
§ 3.156(a) (2003)].  Because the record indicates that the 
veteran filed his request to reopen his claim after that date 
(in May 2002), this regulatory change is applicable to this 
matter.  Accordingly, the Board will analyze the pending 
request to reopen under the new criteria for the 
consideration of "new and material evidence."

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156.  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

Regardless of the RO's decision on a request to reopen a 
claim, the Board must make its own determination as to 
whether any newly received evidence warrants a reopening of 
the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

Analysis

This claim was last denied in a July 1998 rating decision, 
and the veteran did not appeal it.  Accordingly, that rating 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2003)].  In the July 1998 
rating decision, the RO held that there was no evidence of a 
left knee disorder documented during the veteran's period of 
active service, and so the claim did not warrant service 
connection.  

In May 2002, the veteran filed another claim for entitlement 
to service connection for his left knee disorder, averring 
that it was the result of his service-connected right knee 
disability.  This contention, in an of itself, is new, not 
having previously been considered by the RO despite the grant 
of service connection for a right knee disability.  In an 
August 2002 rating decision, the RO implicitly reopened the 
veteran's claim, but denied service connection, noting that a 
June 2002 VA examiner determined that the veteran had no 
currently-diagnosed left knee disorder, only a finding of 
left knee pain.  The RO noted that such pain is not to be 
considered a disability under VA law.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted]; see also Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The veteran 
then timely appealed this matter to the Board.

In support of the veteran's request to reopen his claim, 
several new documents, mainly VA medical records, have been 
associated with the claims folder since the last final rating 
decision in July 1998.  These documents were not available to 
or evaluated by agency decisionmakers in the past.  
Accordingly, the Board finds that these documents are new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.  

The Board has determined that the June 2002 VA examination 
report is not only new, but also material to the veteran's 
claim.  Information contained in this report relates the 
veteran's current left knee pain to his service-connected 
right knee disability.  This medical opinion relates to an 
unestablished fact necessary to substantiate the claim, 
namely, whether the veteran's current left knee complaints 
are etiologically related to another service-connected 
disability (so as to consider his claim on a secondary 
service connection basis).  Furthermore, this opinion is not 
cumulative or redundant of evidence previously of record, and 
raises a reasonable possibility of substantiating the claim, 
particularly when considered in light of newly-received 
treatment records that reflect diagnoses pertinent to the 
left knee.  Notably, the June 2002 VA examiner reported that 
he was unable to diagnose the veteran with a particular left 
knee disorder at the time of this evaluation and that he did 
not have the claims file for review.  The Board therefore 
holds that the June 2002 VA examination report and 
aforementioned VA treatment records are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  As such, the veteran's claim of entitlement to 
service connection for a left knee disorder is reopened for 
full review.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disorder is 
reopened; to this extent only, the appeal is allowed.


REMAND

Having been reopened herein, the Board finds that the claim 
of entitlement to service connection for a left knee disorder 
must be remanded for the completion of additional 
development.

The claims file contains a substantial record of the 
veteran's medical treatment at VA facilities.  In his VA 
treatment notes, there are several entries reflective of 
varying diagnoses for the veteran's left knee disorder, 
including chondromalacia, degenerative joint disease and 
bursitis.  At the latest VA examination of record in June 
2002, however, the examiner indicated that he did not have 
the claims file for review, and stated that he was unable to 
assign any diagnosis to the veteran's left knee at that time.  
This examiner did opine, however, that the veteran had left 
knee pain that was at least as likely as not related to his 
service-connected right knee disability.  In light of the 
existence of VA medical records that list current left knee 
diagnoses - records that the June 2002 VA examiner did not 
have the opportunity to review - the Board finds that the 
veteran should be afforded a new VA orthopedic examination in 
order to ascertain the nature and etiology of any currently 
diagnosed left knee disorder.  The Board further notes the 
assertion made by the veteran's representative that the 
veteran should also be afforded consideration under 38 C.F.R. 
§ 3.317 (2003).  Moreover, any currently outstanding VA 
treatment records, particularly those dated since March 2003, 
are important for a complete review of the merits of this 
claim and should also be obtained on remand by the RO.

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be reviewed 
in order to ensure that all notification 
and development action required by the 
VCAA and its implementing regulations is 
completed for this claim, consistent with 
all governing legal authority.  

2.  The RO should obtain any outstanding 
records of VA medical treatment 
pertaining to the veteran's left knee, 
particularly any records dated since 
March 2003, as well as any other 
pertinent records identified by the 
veteran.

3.  After the above-requested development 
is complete, the RO should arrange for 
the veteran to undergo a new VA 
orthopedic examination in order to 
determine the nature and etiology of any 
current left knee disorder.  The RO must 
make the claims file available to the 
examiner for review in conjunction with 
the examination.  All necessary clinical 
testing should be undertaken for this 
examination.  The examiner should 
identify any and all current left knee 
disorders.  The examiner should then 
provide an opinion as to the etiology of 
each diagnosed left knee disorder, and 
specifically state whether it is more 
likely than not or less likely than not 
related to active service, or to any 
other currently service-connected 
disability (including the veteran's right 
knee disability).  If the examiner 
identifies objective left knee pathology 
that is not attributable to any known 
diagnosis, he or she should so state.  
All examination findings, together with 
the complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

4.  When all of the development requested 
above is complete, the RO should again 
review the case on the basis of the 
additional evidence.  If the RO cannot 
grant the benefits sought on appeal in 
their entirety, then it should furnish 
the veteran and his representative with a 
supplemental statement of the case and 
afford a reasonable opportunity for 
response before the record is returned to 
the Board for further review.

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO must afford this claim expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



